                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CORWIN HARRIS,
    Plaintiff,

       v.                                                 CIVIL ACTION NO. 19-CV-0196

WARDEN MAY, eta/.,
    Defendants.
                                                                                      MAR 13 2019
                                                ORDER                           ~  .... _J..... ... ·,,, ,.:~,;.
                                                                                 ,,,--:?· -·,:~ ··r, ("

       AND NOW, this/J~March, 2019, upon consideration of;,;se Plain~c~~~

Harris's Motion for Leave to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund

Account Statement (ECF No. 5), and Complaint (ECF No. 2), it is ORDERED that:

        I.      Leave to proceed informa pauperis is GRANTED.

        2.      Harris, #836120, shall pay the full filing fee of $350.00 in installments, pursuant

to 28 U .S.C. § I 9 I 5(b ). Based on the financial information provided by Harris, an initial partial

filing fee of $10.33 is assessed. The appropriate official at the Curran-Fromhold Correctional

Facility or at any other prison at which Harris may be incarcerated is directed to deduct $ I 0.33

from Harris's inmate trust fund account, when such funds become available, and forward that

amount to the Clerk of the United States District Court for the Eastern District of Pennsylvania,

601 Market Street, Room 2609, Philadelphia, PA 19106, to be credited to Civil Action No. 19-

196. After the initial partial filing fee is collected and until the full filing fee is paid, the

appropriate official at the Curran-Fromhold Correctional Facility or at any other prison at which

Harris may be incarcerated, shall deduct from Harris's account, each time that Harris's inmate

trust fund account exceeds $10.00, an amount no greater than 20 percent of the money credited




                                                  I of2
to his account during the preceding month and forward that amount to the Clerk of Court at the

address provided above to be credited to Civil Action No. 19-196.

       3.      The Clerk of Court is DIRECTED to send a copy of this Order to the Warden of

the Curran-Fromhold Correctional Facility.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED without prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and for failure to comply with Rules 8 and 10 of the

Federal Rules of Civil Procedure, for the reasons set forth in the Court's Memorandum.

       6.      Harris is given leave to file an amended complaint within thirty (30) days of the

date of this Order if he can state a plausible claim for relief against a proper defendant. Any

individual or entity that is not listed in the caption of the amended complaint will not be treated

as a defendant. Any amended complaint must be a complete document that describes in detail

the basis for Harris' s claims against each defendant. If Harris files an amended complaint, the

Clerk shall not make service until so ORDERED.

       7.      The Clerk of Court is DIRECTED to send Harris a copy of this Court's form

complaint to be used by a prisoner filing a civil rights action pursuant to 42 U.S.C. § 1983. The

Clerk of Court shall write the civil action number of this case on the form. Harris may use this

form to prepare his amended complaint.

       8.      If Harris fails to file an amended complaint, his case may be dismissed without

prejudice for failure to prosecute without further notice.
